Citation Nr: 1628081	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-27 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety, from December 8, 2006.  

2.  Entitlement to a higher initial disability rating in excess of 10 percent for an autonomic neuropathy of the stomach from July 12, 2011.  


REPRESENTATION

The Veteran is represented by:  Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1966 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the RO in Chicago, Illinois, which granted service connection for PTSD and assigned a 10 percent initial disability rating, effective November 18, 2009, and a June 2013 rating decision, which granted service connection for the autonomic neuropathy and assigned a 10 percent initial disability rating effective July 12, 2011 (date of claim for service connection).  During the pendency of the appeal, an April 2012 rating decision granted a 50 percent initial disability rating for PTSD, effective December 8, 2006 (date of claim for service connection). 

The Veteran was scheduled to attend a December 2014 Board videoconference hearing.  In correspondence received in November 2014, the Veteran withdrew the hearing request.  The request is deemed withdrawn, and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2015).  

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed an issue on appeal to entitlement to a higher initial rating in excess of 30 percent for an psychiatric disability, to include PTSD and anxiety, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

As the Veteran disagreed with the initial rating assigned following service connection for an acquired psychiatric disorder, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  As a higher initial rating is available, and the Veteran is presumed to seek the maximum available benefit for the service-connected acquired psychiatric disorder, the issue has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).    


FINDINGS OF FACT

1.  For the initial rating period on appeal from December 8, 2006 to March 3, 2015, the service-connected acquired psychiatric disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, anxiety, depression, avoidance of crowds, and intrusive memories. 

2.  For the initial rating period on appeal from December 8, 2006 to March 3, 2015, the service-connected acquired psychiatric disorder was not characterized by occupational and social impairment with deficiencies in most areas.  

3.  For the initial rating period on appeal from March 3, 2015 forward, the service-connected acquired psychiatric disorder has more nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as: depression, anxiety, chronic sleep impairment, intrusive thoughts, suicidal ideation, hyperviligence, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  

4.  For the entire initial rating period on appeal from March 3, 2015, the service-connected acquired psychiatric disorder was not characterized by total occupational and social impairment. 

5.  For the entire initial rating period on appeal from July 12, 2011, the service-connected autonomic neuropathy of the stomach was not productive of moderately severe symptoms that more nearly approximate actual partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  
CONCLUSIONS OF LAW

1.  For the initial rating period on appeal from December 8, 2006 to March 3, 2015, the criteria for a disability rating in excess of 50 percent for an acquired psychiatric disorder have not been met or more nearly approximated.  38 C.F.R. §§ 1155,
 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period on appeal from March 3, 2015, the criteria for an initial disability rating 
of 70 percent, but no higher, for an acquired psychiatric disorder have been met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  For the entire initial rating period on appeal from July 12, 2011, the criteria for a disability rating in excess of 10 percent for an autonomic neuropathy of the stomach have not been met or more nearly approximated.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7301 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

As the rating issues on appeal arise from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, his lay contentions and reports of symptoms, including as to social and occupational impairment, and various VA and private treatment records.  Finally, the Veteran was afforded VA medical examinations on multiple occasions, most recently in April 2015 for the service-connected neuropathy and in March 2015 relating to the service-connected PTSD.  The VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, including as to occupational and social impairment.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.



Higher Initial Rating for Acquired Psychiatric Disorder

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In this case, the Board is unable to differentiate the symptomatology of the PTSD from the generalized anxiety disorder (see Mittleider v. West, 11 Vet. App. 181, 
182 (1998)), and because all psychiatric disabilities rated together (see 38 C.F.R. § 4.14), in this case, the Board finds that the acquired psychiatric disorder is appropriately rated under Diagnostic Code 9411 for PTSD, the diagnostic code originally assigned by the June 2009 rating decision.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pertinent in this case, the General Rating Formula provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R 
§ 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  
In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)." 

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." 

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015). 

The Veteran contends generally that the service-connected PTSD has been manifested by more severe symptoms and impairment than contemplated by the 
50 percent initial disability rating assigned from December 8, 2006.  In a February 2010 notice of disagreement, the Veteran wrote that he met with a PTSD support group and sought treatment by a psychiatrist.  In a June 2014 substantive appeal, the Veteran wrote that a higher rating was warranted because PTSD manifested as suicidal ideation, near continuous panic attacks, depression, impaired impulse control, difficulty adapting to stressful circumstances, and deficiencies in family relations, judgment, thinking, and mood.  

A January 2007 VA treatment record reflects the Veteran reported nightmares, feeling constantly on guard, watchful, or easily startled, and denied feeling numb or detached from others, activities, or surroundings.  

A September 2007 VA examination report reflects the Veteran reported being married for 40 years, attending church, frequent bad memories, and retiring at the age of 56.  The Veteran denied nightmares, suicidal or homicidal ideation, memory loss, obsessive or ritualistic behaviors, and panic attacks.  Upon examination, the September 2007 VA examiner assessed orientation to time, person, and place, normal speech, and did not assess delusions or hallucinations.  The September 2007 VA examiner also noted no impairment of thought process or communication, diagnosed anxiety disorder not otherwise specified, and assigned a GAF score of 70.  

A September 2008 VA treatment record reflects the Veteran reported a suicide attempt shortly after separation from service when he learned that his fiancé was seeing another man, liking sports, being involved with church, and denied suicidal or homicidal ideation.  The September 2008 VA examiner assessed a flat affect with logical and organized thought, diagnosed PTSD, and assigned a GAF score of 59.  

A March 2009 letter from the Illinois Vet Center reflects the Veteran's treating social worker wrote the Veteran reported anxiety, shame, depression, a suicide attempt, irregular sleep patterns, good insight, participation in ongoing individual and group therapy, a successful career, and a good relationship with his wife of 
41 years.  

The Veteran was afforded another VA examination in April 2009.  The April 2009 VA examination report reflects the Veteran reported daily intrusive thoughts, nightmares, avoidance of thoughts and feelings, chronic sleep impairment, depression, the ability to work for over 27 years, and denied panic attacks, any suicidal plan, thinking, or intent, as well as denying "any occupational impairment due to mental health reasons."  Upon examination, the April 2009 VA examiner assessed regular speech, and no impairment in thought processes or communication or any objective evidence of memory loss or impairment.  The April 2009 VA examiner opined that the Veteran's PTSD symptomology was as mild to moderate in severity and assigned a GAF score of 60.  

A March 2015 VA examination report reflects the Veteran reported being married for 46 years, nightmares, five to six hours of sleep per night, distressing memories, marital discord, active participation in a support group, difficulty concentrating, and passive suicidal ideation.  The Veteran also reported that PTSD had worsened in severity since the prior VA examination in April 2009.  The Veteran denied anger outbursts and "flatly denied" suicidal or homicidal ideation.  Upon examination, the VA examiner assessed full orientation, logical and goal-directed speech and communication, a dysphoric affect, impaired judgment, depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, suicidal ideation, difficulty in establishing and maintain effect work and social relationships, an inability to maintain effective relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The March 2015 VA examiner did not discern hallucinations or delusions.  The March 2015 VA examiner opined that the PTSD manifested as moderate to severe impairment due to a lack of social contacts, lack of social activities, marital discord, and suicidal ideation.   

December 8, 2006 to March 3, 2015

After a review of the lay and medical evidence, the Board finds that, for the initial rating period on appeal from December 8, 2006 to March 3, 2015, the weight of the competent and probative lay and medical evidence demonstrates that a higher initial disability rating in excess of 50 percent for service-connected acquired psychiatric disorder is not warranted as the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, anxiety, depression, avoidance of crowds, and intrusive memories.  Specifically, a review of the relevant lay and medical evidence, including the Veteran's lay statements, VA treatment records, a March 2009 letter from the Illinois Vet Center, and VA examination reports dated September 2007 and April 2009, does not reveal that the Veteran has experienced occupational and social impairment with deficiencies in most areas.  The evidence does not show symptoms or impairment such as obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, neglect of personal appearance or hygiene, or spatial disorientation.  

The September 2007 VA examination report reflects the Veteran reported to the VA examiner that he was married for 40 years and retired.  The September 2007 VA examination report also indicates the Veteran was alert and oriented, thought processes were logical, judgement was intact, with no discernable suicidal ideation or persistent delusions and/or hallucinations.  Further, while the Veteran reported a  suicide attempt, as reflected by the September 2008 VA treatment record and March 2009 Vet Center letter, the Veteran self-attributed the attempt to finding out his fiancé was seeing another man, and the September 2007 and April 2009 VA examination reports do not note any reports of suicidal ideation.  Additionally, at the April 2009 VA examination, the Veteran denied any occupational impairment due to mental health reasons and reported a successful career.  Further, the September 2007 and April 2009 VA examination reports reflect the Veteran denied any panic attacks.  

The Board also finds that GAF scores are also compatible with a 50 percent disability rating for the service-connected PTSD.  As noted above, a GAF score of 61-70 indicates mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well while a score of 51 to 60 indicates moderate difficulty in social, occupational, or school functioning, but generally functioning well and having meaningful interpersonal relationships.  The GAF of 
70 assigned by the September 2007 VA examiner demonstrates mild symptoms as evidenced by the Veteran's interpersonal relationships and participation in community activities, like attending group therapy.  The GAF scores of 59 and 
60 as assigned by the September 2008 and April 2009 VA examiners, respectively, demonstrate moderate symptoms and findings consistent with a 50 percent rating.  For these reasons, the weight of the competent and probative lay and medical evidence of record is against a rating in excess of 50 for service-connected PTSD for the initial rating period on appeal from December 8, 2006 to March 3, 2015.  



March 3, 2015 Forward 

After a review of the lay and medical evidence, the Board finds that, for the initial rating period on appeal from March 3, 2015 forward, the severity of the Veteran's psychiatric symptoms more nearly approximate a rating based on occupational and social impairment, with deficiencies in most areas, as described for a higher 
70 percent rating under Diagnostic Code 9411. The Board finds that for this period the service-connected PTSD has resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to service-connected PTSD symptoms including depression, anxiety, chronic sleep impairment, intrusive thoughts, isolation-seeking behavior, suicidal ideation, hyperviligence, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  

The evidence of record from March 3, 2015 forward has demonstrated depression, anxiety, chronic sleep impairment, intrusive thoughts, suicidal ideation, and isolation-seeking behavior that indicates occupational and social impairment in most areas due to PTSD symptomatology.  The March 2015 VA examination report reflects the Veteran reported that the PTSD had worsened in severity since the prior VA examination in April 2009.  Further, the March 2015 VA examiner opined that the service-connected PTSD manifested as severe symptoms, which represents serious impairment in social and occupational functioning.  Accordingly, the Board finds that, after resolving all reasonable doubt in favor of the Veteran, for the rating period from March 3, 2015 forward, the severity of the Veteran's occupational and social impairment and symptoms due to service-connected PTSD more nearly approximates the criteria a higher 70 percent disability rating.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board also finds that, for the rating period on appeal from March 3, 2015, the levels of occupational and social impairment due to PTSD symptoms have not met or more nearly approximated the criteria for a higher 100 percent disability rating.  See 38 C.F.R. § 4.130.  For the entire rating period on appeal from December 8, 2006, the record does not indicate total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under Diagnostic Code 9411.  Specifically, a review of the relevant lay and medical evidence, including the VA and private treatment records, the September 2007, April 2009, and March 2015 VA examination reports, does not that the Veteran has experienced total occupational and social impairment.  

Higher Initial Rating for Autonomic Neuropathy

The autonomic neuropathy of the stomach is rated by analogy under Diagnostic Code 7399-7301 38 C.F.R. § 4.114 (2015).  Diagnostic Code 7301 evaluates adhesions of the peritoneum.  Under Diagnostic Code 7301, pertinent in this case, a 10 percent rating is warranted when there are moderate symptoms: pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distention.  A 30 percent rating is assigned for moderately severe adhesions of peritoneum, partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent rating is assigned for severe adhesions of peritoneum, definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.   

Diagnostic Code 7301 provides the following Note: ratings for adhesions will be considered when there is a history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just. 38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

The Veteran contends generally that the service-connected autonomic neuropathy has been manifested by more severe symptoms and impairment than contemplated by the 10 percent initial disability rating assigned from July 12, 2011.  In an August 2011 statement, the Veteran wrote that that symptoms of the autonomic neuropathy resulted in hospitalization on two occasions and that medication kept him close to home.  In a June 2013 notice of disagreement, the Veteran wrote that the symptoms of the autonomic neuropathy manifested as partial obstruction, delayed motility, and painful episodes.  Subsequently, in an August 2014 substantive appeal, the Veteran advanced experiencing delayed motility and painful episodes.  

A September 2010 private treatment record reflects the Veteran sought treatment for abdominal pain with the private examiner assessing constipation.  A May 2013 VA treatment record reflects a VA examiner noted a diabetic neuropathy with diarrhea, which was treated with medication.  

A June 2013 VA examination report reflects the Veteran reported episodes of constipation, diarrhea, and daily loose stools, which were controlled by medication.   The June 2013 VA examiner assessed that the autonomic neuropathy related symptoms had decreased in severity after being prescribed medication by a gastroenterologist.   

An April 2015 VA examination report reflects self-reports of recurrent episodes of constipation and diarrhea over the prior six to seven years, stomach cramping, bloating, gas, poor control of bowels, and that symptoms had worsened despite medication.  The April 2015 VA examiner assessed recurring symptoms that were not severe four or more times per year (less than one day), recurring episodes of severe symptoms four or more times per year (less than one day), periodic abdominal pain, and constipation associated with stomach cramping, bloating, which transitioned to diarrhea after taking medications. 
After a review of all the lay and medical evidence, the Board finds that, for the entire initial rating period from July 12, 2011, the service-connected autonomic neuropathy was not productive of moderately severe symptoms that more nearly approximated actual partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain as to warrant a 
30 percent disability rating under Diagnostic Code 7301.  The June 2013 VA examiner assessed that the autonomic neuropathy related symptoms had decreased in severity after being prescribed medication, and the April 2015 VA examiner assessed periodic abdominal pain and constipation associated with stomach cramping, bloating, which transitioned to diarrhea after taking medications, demonstrating moderate symptomology. 

While the Veteran has advanced partial obstruction, the weight of the evidence of record reflects no examiner has assessed actual partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain throughout the entire rating period on appeal, which the Board finds to be highly probative.  As noted above, the Veteran has had episodes of pain, constipation, diarrhea, and daily loose stools, which were controlled by medication; however, the weight of the lay and medical evidence of record does not demonstrate the service-connected autonomic neuropathy has manifested as actual partial obstruction.  See 38 C.F.R. § 4.114.  For these reasons, the weight of the competent and probative lay and medical evidence of record is against a rating in excess of 
10 for service-connected autonomic neuropathy from July 12, 2011.  Because the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has also evaluated whether the PTSD and neuropathy rating issues should be referred for consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the schedular rating criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level (social and occupational impairment) and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD that manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to 
encompass occupational and social impairment symptoms that fall within the diagnostic criteria for a 50 percent rating for the initial rating period on appeal from December 8, 2006 to March 3, 2015, and a 70 percent rating from March 3, 2015.
For the period from December 8, 2006 to March 3, 2015, the PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, anxiety, depression, avoidance of crowds, and GAF scores of 70, 60, and 59.  For the period from March 3, 2015, the Veteran's service-connected PTSD was productive of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to service-connected PTSD symptoms including depression, anxiety, chronic sleep impairment, intrusive thoughts, and suicidal ideation.  For these reasons, the Veteran's service-connected PTSD has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

As to the service-connected autonomic neuropathy of the stomach, the Board finds that the symptomatology and impairment caused by the autonomic neuropathy disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity of the Veteran's symptoms and impairment with the schedular rating criteria for the autonomic neuropathy shows that the rating criteria reasonably describe the disability and contemplate the Veteran's complaints and medical findings of abdominal pain, constipation, diarrhea, and loose stools, controlled by medication.  38 C.F.R. § 4.114, Diagnostic Code 7301.  The schedular rating criteria contemplate more severe symptomatology and impairment, which the Veteran was not shown to have during the initial rating period from July 12, 2011.  Therefore, the Board finds that the record does not reflect that the neuropathy disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.

Under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that 
the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

For the rating period on appeal from December 8, 2006 to March 3, 2015, a rating in excess of 50 percent for PTSD and anxiety is denied; an initial rating of 70, but not higher, from March 3, 2015 is granted. 

An initial disability rating in excess of 10 percent for an autonomic neuropathy of the stomach is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


